Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

Claim Objections

Claim 8 is objected to because of the following informalities:  claim 8 requires “the heterogeneous layer is disposed above the pixel region” however this strongly suggest the embodiment of Fig. 9 which is inconsistent with claim 1 for the purpose of examination “the heterogeneous layer is disposed above the pixel region” will be interpreted so that it only requires for example that the heterogeneous layer is disposed above the pixel region the when placed on its side however the claim should be made to clarify consistency with the embodiment of Fig. 1 or 7 for example --the heterogeneous layer is disposed beside the pixel region--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5, 8-11, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over JangJian et. Al. (US 20130234202 A1 hereinafter JangJian) and further in view of Cheng et. Al. (US 20170278893 A1 hereinafter Cheng).

Regarding claim 1, JangJian teaches in Figs. 6 with associated text a device, comprising: a substrate 10 formed of a first material (silicon Fig. 6, paragraph [0009]); 
a pixel region (24 or 24 and 22)  disposed in the substrate (Fig. 6, paragraph [0015]); 
an isolation region 14 disposed in the substrate and in direct contact with the pixel region (Fig. 6, paragraph [0014]), wherein the isolation region comprises a seed area (surface which trench structure 18 and 20 are formed on, Fig. 6, paragraph [0010]) and is formed by doping a portion of the substrate with a dopant (Fig. 6, paragraph [0009]); 
a trench structure (trench 16 in which 18 and 20 are formed) extending into the isolation region, wherein the trench structure is on the seed area (Fig. 6, paragraph [0014]); and 
a heterogeneous layer (18 and 20)  fully filling the trench structure on the seed area, wherein the heterogeneous layer comprises a second semiconductor material 18 that has a lattice constant different from that of the first semiconductor material (Fig. 6, paragraph [0011], the claim would not necessarily require that the second semiconductor material itself is fully filling the trench structure or that the heterogeneous layer consists of the second semiconductor material).  
JangJian does not specify the trench structure is not in contact with the pixel region.
Cheng teaches in Fig. 5A with associated text a trench structure (403, 405 and 505) (Fig. 5A paragraph [0033]) similar to that of JangJian, wherein the trench structure is not in contact with a pixel region 103 (Fig. 5A, paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an arrangement similar to that taught by Cheng for the trench structure and pixel region of JangJian because according to Cheng in a device with such an arrangement  Portions of the first epitaxial layer 401, the second epitaxial layer 403, the third epitaxial layer 405 and the dielectric material 407 in each recess 201 form a respective deep trench isolation DTI structure 501 (Cheng paragraph [0033]) so that such an arrangement would be suitable for the trench isolation of JangJian.

Regarding claim 10, JangJian teaches in Figs. 6 with associated text an image sensor comprising a plurality of pixel cells (paragraph [0029]), wherein each of the plurality of pixel cells comprises: 
a substrate 10 formed of a first semiconductor material (Fig. 6, paragraph [0015]); 3 DM2\14768854.1PATENT P20190184US00/N1085-02049 
a pixel region (24 or 24 and 22) disposed in the substrate (Fig. 6, paragraph [0009]); 
an isolation region 14 on a side of the pixel region (Fig. 6, paragraph [0014]), wherein the isolation region is formed by doping a portion of the substrate with a dopant (Fig. 6, paragraph [0009]);
a trench structure (trench 16 in which 18 and 20 are formed) extending into the isolation region (Fig. 6, paragraph [0014]); and 
a heterogeneous layer (18 and 20) fully filling the trench structure in the isolation region, wherein the heterogeneous layer comprises a second semiconductor material (Fig. 6, paragraph [0014]) wherein the heterogeneous layer comprises a second semiconductor material 18 that has a lattice constant different from that of the first semiconductor material (Fig. 6, paragraph [0011], the claim would not necessarily require that the second semiconductor material itself is fully filling the trench structure or that the heterogeneous layer consists of the second semiconductor material).  
JangJian does not specify the trench structure is not in contact with the pixel region.
Cheng teaches in Fig. 5A with associated text a trench structure (403, 405 and 505) (Fig. 5A paragraph [0033]) similar to that of JangJian, wherein the trench structure is not in contact with a pixel region 103 (Fig. 5A, paragraph [0033] and [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an arrangement similar to that taught by Cheng for the trench structure and pixel region of JangJian because according to Cheng in a device with such an arrangement  Portions of the first epitaxial layer 401, the second epitaxial layer 403, the third epitaxial layer 405 and the dielectric material 407 in each recess 201 form a respective deep trench isolation DTI structure 501 (Cheng paragraph [0033]) so that such an arrangement would be suitable for the trench isolation of JangJian.

Regarding claim 21, JangJian teaches in Figs. 6 with associated text a device, comprising: 
a substrate 10 formed of a first semiconductor material (silicon Fig. 6, paragraph [0009]); 
a pixel region 1 disposed in the substrate, wherein the remaining portion of the substrate other than the pixel region forms a non-pixel region (Fig. 6, paragraph [0009]); 
an isolation region 14 disposed in the non-pixel region (Fig. 6, paragraph [0014]) of the substrate and within a proximity of the pixel region (Fig. 6, paragraph [0014]), wherein the isolation region comprises a seed area (surface which trench structure 18 and 20 are formed on, Fig. 6, paragraph [0010]) and is formed by doping a portion of the substrate with a dopant (Fig. 6, paragraph [0009]); and 
a heterogeneous layer (18 and 20) on the seed area in the isolation region, wherein the heterogeneous layer comprises a second semiconductor material (Fig. 6, paragraph [0014]), wherein the heterogeneous layer has a depth greater than that of the pixel region (Fig. 9, paragraph [0035]).  
JangJian does not specify the heterogeneous layer has a depth greater than that of the pixel region.
Cheng teaches in Fig. 6 with associated text a heterogeneous layer (403, 405 and 505) (Fig. 5A paragraph [0033]) similar to that of JangJian, wherein the heterogeneous layer has a depth greater than that of the pixel region 103 (Fig. 5A, paragraph [0033] and [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an arrangement similar to that taught by Cheng for the heterogeneous layer and pixel region of JangJian because according to Cheng in a device with such an arrangement  Portions of the first epitaxial layer 401, the second epitaxial layer 403, the third epitaxial layer 405 and the dielectric material 407 in each recess 201 form a respective deep trench isolation DTI structure 501 (Cheng paragraph [0033]) so that such an arrangement would be suitable for the heterogeneous layer of JangJian.

Regarding claim 5, JangJian in view of Cheng teaches the device of claim 1
JangJian does not specify the heterogeneous layer has a depth greater than that of the pixel region.
Cheng teaches in Fig. 6 with associated text a heterogeneous layer (403, 405 and 505) (Fig. 5A paragraph [0033]) similar to that of JangJian, wherein the heterogeneous layer has a depth greater than that of the pixel region 103 (Fig. 5A, paragraph [0033] and [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an arrangement similar to that taught by Cheng for the heterogeneous layer and pixel region of JangJian because according to Cheng in a device with such an arrangement  portions of the first epitaxial layer 401, the second epitaxial layer 403, the third epitaxial layer 405 and the dielectric material 407 in each recess 201 form a respective deep trench isolation DTI structure 501 (Cheng paragraph [0033]) so that such an arrangement would be suitable for the heterogeneous layer of JangJian.

Regarding claim 8, JangJian teaches the heterogeneous layer is disposed above the pixel region (when placed on its side the heterogeneous layer is disposed above the pixel region Fig 6 it is noted that this claim appears to be intended to suggest the features of the embodiments of Figs. 8 and 9 and if it is amended to specifically require such features it should be withdrawn).  

Regarding claim 9, JangJian teaches the pixel region comprises: a first light sensing region 22 disposed in the substrate and comprising a first dopant of a first conductivity type; and a second light sensing region 24 disposed on the first light sensing region and comprising a second dopant of a second conductivity type (Fig. 6 paragraph [0015]).  

Regarding claim 11, JangJian in view of Cheng teaches the device of claim 10.
	JangJian does not specify a distance between the heterogeneous layer and the pixel region is less than one micrometer however Hsu depicts in Fig. 9 that a distance between the heterogeneous layer and the pixel region is substantially less than a distance between adjacent heterogeneous layers 308 (Fig. 9).
	Cheng discloses in Fig. 5A with associated text a distance between adjacent heterogeneous layers 401 is less than one micrometer (L1 about 300 nm so that distance between 401 would be less than 300 nm or 0.3 micrometer  paragraph [0035])  so that by using a similar distance for adjacent homogeneous layers in the device of JangJian in view of Cheng the distance between the heterogeneous layer and the pixel region would be less than one micrometer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use distances similar to Cheng in the device of JangJian in view of Cheng because according to Cheng a volume percentage of the epitaxial regions 503 may increase from about 14% to about 47% (Cheng paragraph [0035]), furthermore In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).	

Regarding claim 26, JangJian teaches the pixel region comprises: a first light sensing region 22 disposed in the substrate and comprising a first dopant of a first conductivity type (Fig. 6, paragraph [0015]); and 
a second light sensing region 24 disposed on the first light sensing region and comprising a second dopant of a second conductivity type (Fig. 6, paragraph [0015]).

Claims 2-4, 7, 12-14 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over JangJian in view of Cheng as applied to claim 1 and further in view of Kaneda et. Al. (US 20160284757 A1 hereinafter Kaneda).

	Regarding claims 2 and 22, JangJian in view of Cheng teaches the device of claims 1 and 21.
	JangJian not specify strains, defects and dislocations originate within the heterogeneous layer and terminate at hetero-interfaces between the heterogeneous layer and the isolation region however JangJian teaches the heterogeneous layer repairs damage to the substrate 10 (paragraph [0013]).
	Kaneda discloses in Fig. 2 with associated text a heterogeneous layer 108 (108 comprises germanium (paragraph [0042]) similar to that of JangJian in view of Cheng wherein strains, defects and dislocations originate within the heterogeneous layer and terminate at hetero-interfaces between the heterogeneous layer and the isolation region (defects from 120 are captured by 108 paragraph [0026]) so that by following the teaching of Kaneda strains, defects and dislocations would originate within the heterogeneous layer of JangJian in view of Cheng and terminate at hetero-interfaces between the heterogeneous layer and the isolation region.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow the teachings of Kaneda in the device of JangJian in view of Cheng because according to Kaneda such a structure makes it possible to reduce noise such as the white spot (Kaneda paragraph [0027]), furthermore The recitation of “strains, defects and dislocations originate within the heterogeneous layer and terminate at hetero-interfaces between the heterogeneous layer and the isolation region” is only a statement of the inherent properties of the heterogeneous layer of the structure taught by JangJian in view of Cheng is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.

	Regarding claim 3 and 23, JangJian in view of Cheng and Kaneda teaches the strains, defects and dislocations are located in proximity to the hetero-interfaces (Kaneda paragraph [0026]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow the teachings of Kaneda in the device of Hsu in view of JangJian because according to Kaneda such a structure makes it possible to reduce noise such as the white spot (Kaneda paragraph [0027]), furthermore The recitation of “the strains, defects and dislocations are located in proximity to the hetero-interfaces” is only a statement of the inherent properties of the heterogeneous layer the structure taught by Hsu in view of JangJian is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.

	Regarding claims 4, 13 and 24, JangJian in view of Cheng teaches the device of claims 1, 10 and 21 respectively.
 JangJian does not specify the heterogeneous layer provides a gettering of at least one of metal ions, dot-defects, or impurities in the substrate.
Kaneda discloses in Fig. 2 with associated text a heterogeneous layer 108 (108 comprises germanium (paragraph [0042]) similar to that of JangJian in view of Cheng wherein the heterogeneous layer provides a gettering of at least one of metal ions, dot-defects, or impurities in the substrate (paragraph [0027]) so that by following the teaching of Kaneda the heterogeneous layer of Hsu in view of JangJian would provide a gettering of at least one of metal ions, dot-defects, or impurities in the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow the teachings of Kaneda in the device of JangJian in view of Cheng because according to Kaneda such a structure makes it possible to reduce noise such as the white spot (Kaneda paragraph [0027]), furthermore Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 4 lines 1-2 are understood to be functional (i.e. provides a gettering of at least one of metal ions, dot-defects, or impurities in the substrate):
The limitation describes purpose, function, operation, or intent -of-use the heterogeneous layer. However, the claim does not disclose a sufficient structure which supports the function. Since JangJian in view of Cheng shows an identical structure as claimed, namely a heterogeneous layer, the Examiner submits that the heterogeneous layer is capable of producing the claimed results.

	Regarding claims 7, 14 and 25, JangJian in view of Cheng teaches the device of claims 1, 10 and 21 respectively, wherein the dopant has a conductivity type being n-type or p-type (JangJian paragraph [0009]).
 JangJian does not specify the isolation region is configured for isolating the heterogeneous layer from charge carriers generated in the substrate.
Kaneda discloses in Fig. 2 with associated text an isolation region 109 in a structure similar to that of JangJian in view of Cheng that is configured for isolating a heterogeneous layer 108 from charge carriers generated in a substrate 120 (paragraph [0027]) so that by following the teaching of Kaneda the isolation region of JangJian in view of Cheng and Kaneda would be configured for isolating the heterogeneous layer from charge carriers generated in the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow the teachings of Kaneda in the device of JangJian in view of Cheng because according to Kaneda such a structure makes it possible to suppress the inflow of the electrons from the element isolation region 106 into the charge accumulation region 102 which forms the photoelectric conversion element and to suppress occurrence of noise (Kaneda paragraph [0027]), furthermore Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 4 lines 1-2 are understood to be functional (i.e. configured for isolating the heterogeneous layer from charge carriers generated in the substrate):
The limitation describes purpose, function, operation, or intent -of-use the isolation region. However, the claim does not disclose a sufficient structure which supports the function. Since JangJian in view of Cheng shows an identical structure as claimed, namely an isolation region, the Examiner submits that the isolation region is capable of producing the claimed results.

Regarding claim 12, JangJian in view of Cheng teaches the device of claim 10.
	JangJian  does not specify strains, defects and dislocations are located within the heterogeneous layer, but not within the isolation region however JangJian teaches the heterogeneous layer repairs damage to the substrate 10 paragraph [0013]).
	Kaneda discloses in Fig. 2 with associated text a heterogeneous layer 108 (108 comprises germanium (paragraph [0042]) similar to that of JangJian in view of Cheng wherein strains, defects and dislocations are located within the heterogeneous layer, but not within the isolation region (defects from 120 are captured by 108 paragraph [0026]) so that by following the teaching of Kaneda strains, defects and dislocations would be located within the heterogeneous layer of JangJian in view of Cheng but not within the isolation region.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow the teachings of Kaneda in the device of JangJian in view of Cheng because according to Kaneda such a structure makes it possible to reduce noise such as the white spot (Kaneda paragraph [0027]), furthermore The recitation of “strains, defects and dislocations originate within the heterogeneous layer and terminate at hetero-interfaces between the heterogeneous layer and the isolation region” is only a statement of the inherent properties of the heterogeneous layer The structure taught by JangJian in view of Cheng is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.	

Response to Arguments

Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. Regarding the arguments on page 7, The arguments do not specifically address the teachings of JangJian, JangJian teaches a substrate 10 formed of a first material (silicon Fig. 6, paragraph [0009]); and an isolation region 14 formed by doping a portion of the substrate with a dopant (Fig. 6, paragraph [0009]). 

Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRAY/Examiner, Art Unit 2897